Title: To George Washington from Joseph Reed, 29 May 1779
From: Reed, Joseph
To: Washington, George



Sir
In Council Philada May 29th 1779

Your Excellencys favours of the fifteenth—Instant and of the twenty second (Circular) have both been duly received, and in answer to the former we are happy to find our explanations have been so satisfactory and agreeable. The distressing complaints from the frontiers will we trust greatly apologise to your Excellency for the anxiety shewn in our letters. But we hope these calamities will soon cease, and of course we shall not be under any necessity of troubling you with farther applications.
Just as your Excellencys favour of the twenty second Instant arrived we had sent to the press a proclamation in very cogent terms for apprehending deserters, one of which we inclose, and hope the measure will have a good effect. If we could be furnished with recruiting money we should also do something in that way, tho we should be glad to be informed (so far as might be proper) of the deficiencies of our regiments that we may be enabled to judge of the extent of our applications, and exertions; for we beg leave to assure your Excellency that we feel the Justice Propriety, and Wisdom of the observations you have made, and shall most heartily endeavour to strengthen your hands, and support your measures, to bring our affairs to a happy and speedy issue.
We have long wished to see the Clothiers department so arranged as to give more general satisfaction. Whether the present system will do so, we cannot say—but it shall have our furtherance and assistance. As Mr Mease is continued at the head of it, we sent for him this morning, and he informs us that the resolve of the twenty third of March is only a part of the system, and that an appointment of the state clothier who is to reside at camp, will at this time be unseasonable.
We have the pleasure of informing your Excellency that a spirit of Reformation, Attention to Finance, and Restoration of lost credit seems likely to prevail, and we hope the lethargy which you justly observe has seized us, will soon give place to animated exertions. For we cannot but believe there remains a portion of that spirit which distinguished America at an early day, sufficient to rekindle a due attention to our neglected duty and interests. We have, and shall endeavour to promote such a spirit, and the reflection that by so doing we shall most effectually advance your views, and co-operate with the army is not one of the least encouraging.
We have directed Colonel Matlack Secretary of the Board to attend with the necessary papers in Genl Arnolds Tryal, and beg leave to introduce him to your Excellencys regard and notice. I am sir, with the most sincere Respect, & Regard, Your most obedient & very humble servant
Jos: Reed President
